


110 HR 1276 IH: Soboba Band of Luiseño Indians

U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1276
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2007
			Mrs. Bono (for
			 herself, Mr. Lewis of California,
			 Mr. Baca, and
			 Mr. Kildee) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To approve, ratify, and confirm the settlement agreement
		  entered into to resolve claims by the Soboba Band of Luiseno Indians relating
		  to alleged interences with the water resources of the Tribe, to authorize and
		  direct the Secretary of the Interior to execute and perform the Settlement
		  Agreement and related waivers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Soboba Band of Luiseño Indians
			 Settlement Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)The Soboba Band of
			 Luiseño Indians is a federally recognized Indian tribe whose Reservation of
			 approximately 6,000 acres, extending east and north from the banks of San
			 Jacinto River in Riverside County, California, was created by an Executive
			 Order of June 19, 1883, and enlarged and modified by subsequent Executive
			 Orders, purchases, and an Act of Congress.
				(2)The Tribe’s water rights have not been
			 quantified, and the Tribe has longstanding unresolved claims for interferences
			 with the water resources of its Reservation, which the Tribe maintains have
			 rendered much of the Tribe’s Reservation useless for habitation, livestock, or
			 agriculture. On April 20, 2000, the Tribe filed a lawsuit against the
			 Metropolitan Water District of Southern California for interference with the
			 Tribe’s water resources and damages to its Reservation allegedly caused by
			 Metropolitan Water District of Southern California’s construction and operation
			 of the San Jacinto Tunnel, which is part of the Colorado River Aqueduct. The
			 lawsuit, titled Soboba Band of Luiseño Indians v. Metropolitan Water District
			 of Southern California, No. 00–04208 GAF (MANx), is pending in the United
			 States District Court for the Central District of California.
				(3)The Tribe also has
			 made claims against Eastern Municipal Water District and Lake Hemet Municipal
			 Water District, located adjacent to the Reservation, seeking to secure its
			 water rights and damages arising from alleged past interference with the
			 Tribe’s water resources.
				(4)Recognizing that
			 the final resolution of its water rights and claims through litigation will
			 take many years and entail great expense to all parties, continue to limit the
			 Tribe’s access to water with economic, social, and cultural consequences to the
			 Tribe, prolong uncertainty as to the availability of water supplies, and
			 seriously impair the long-term economic planning and development of all
			 parties, the Tribe and non-Indian entities have sought to settle their
			 water-related disputes and reduce the burdens of litigation.
				(5)After
			 negotiations, which included participation by representatives of the Tribe, the
			 United States, the Metropolitan Water District of Southern California, the
			 Eastern Municipal Water District, and Lake Hemet Municipal Water District, the
			 parties have entered into a Settlement Agreement to determine the Tribe’s water
			 rights, resolve all of its claims for interference with the water resources of,
			 and damages to, its Reservation, and provide for the construction of water
			 projects to facilitate the exercise of the Tribe’s rights.
				(6)Pursuant to the
			 Settlement Agreement, Eastern Municipal Water District and Lake Hemet Municipal
			 Water District acknowledge and assure the Tribe’s prior and paramount right,
			 superior to all others, to pump 9,000 acre-feet of water annually from the San
			 Jacinto River basin. To provide water to the Tribe and to reduce the overdraft
			 of the basin, the two water districts and the Metropolitan Water District of
			 Southern California will contract to import and recharge supplemental water
			 supplies into the basin. The water districts also will make substantial
			 additional contributions to the settlement, including the conveyance of certain
			 replacement lands and economic development funds to the Tribe, to carry out the
			 Settlement Agreement’s provisions.
				(7)It is appropriate
			 that the United States participate in the implementation of the Settlement
			 Agreement, and contribute funds to enable the Tribe to use its water
			 entitlement in developing its Reservation, and to assist the neighboring
			 non-Indian entities in the construction, operation, and maintenance of the
			 facilities required to recharge the imported water.
				(b)PurposesThe
			 purposes of this Act include—
				(1)to approve,
			 ratify, and confirm the Settlement Agreement entered into by the Tribe and
			 non-Indians entities;
				(2)to authorize and
			 direct the Secretary of the Interior to execute and perform the Settlement
			 Agreement and related waivers; and
				(3)to authorize the
			 actions, agreements, and appropriations as provided in the Settlement Agreement
			 and this Act.
				3.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Development
			 fundThe term Development Fund means the Soboba Band
			 of Luiseño Indians Water Development Fund established by section 7.
			(2)ReservationThe
			 term Reservation means the Soboba Indian Reservation created by an
			 Executive Order dated June 19, 1883, and enlarged and modified by subsequent
			 Executive Orders, purchases, and an Act of Congress, excluding the 950 acres
			 northwest of and contiguous to the Reservation known as the Jones
			 Ranch, purchased by the Soboba Tribe in fee on July 21, 2001, and
			 placed into trust on January 13, 2003, the 129.19 acres southeast of and
			 contiguous to the Reservation known as the Horseshoe Properties,
			 purchased by the Soboba Tribe in fee in four separate transactions in June and
			 December 2001, and the 478 acres north of and contiguous to the Reservation
			 known as Kwiili, purchased by the Soboba Tribe in fee on April
			 4, 2004.
			(3)Restoration
			 fundThe term Restoration Fund means the San Jacinto
			 Basin Restoration Fund established by this Act.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior or the
			 Secretary’s designee.
			(5)Settlement
			 agreementThe term Settlement Agreement means that
			 agreement dated June 7, 2006, together with all exhibits thereto. The parties
			 to the Settlement Agreement are the Soboba Band of Luiseño Indians and its
			 members, the United States on behalf of the Tribe and its members, the
			 Metropolitan Water District of Southern California, Eastern Municipal Water
			 District, and Lake Hemet Municipal Water District.
			(6)Tribe, soboba
			 tribe, or soboba band of luiseño indiansThe terms
			 Tribe, Soboba Tribe, or Soboba Band of Luiseño
			 Indians means the body politic and federally recognized Indian tribe,
			 and its members.
			(7)Water management
			 planThe term Water Management Plan means the plan,
			 approved by the Soboba Tribe and the Secretary, developed pursuant to Section
			 4.8, paragraph A of the Settlement Agreement to resolve the overdraft of the
			 San Jacinto basin.
			4.Ratification of
			 settlement agreement; authorization
			(a)In
			 generalThe United States hereby approves, ratifies, and confirms
			 the Settlement Agreement, except to the extent it conflicts with the provisions
			 of this Act, and consents to be made a party to the pending action described in
			 section 2(a)(2) for the purpose of entering the judgment and decree attached to
			 the Settlement Agreement as Exhibit H.
			(b)AuthorizationThe
			 Secretary is authorized and directed to execute, and take such other actions as
			 are necessary to implement, the Settlement Agreement and any amendments
			 approved by the parties necessary to make the Settlement Agreement consistent
			 with this Act.
			5.Authorization of
			 appropriations
			(a)Restoration
			 fundThere is authorized $10,000,000 to be appropriated to the
			 San Jacinto Basin Restoration Fund established in this Act to pay or reimburse
			 costs associated with constructing, operating, and maintaining the portion of
			 the basin recharge project, described in Section 4.5 of the Settlement
			 Agreement, necessary to accommodate deliveries of the supplemental imported
			 water under Section 4.4 of the Settlement Agreement.
			(b)Development
			 fundThere is authorized $11,000,000 to be appropriated to the
			 Soboba Band of Luiseño Indians Water Development Fund to pay or reimburse costs
			 associated with constructing, operating, and maintaining water and sewage
			 infrastructure, and other water-related development projects.
			6.Restoration
			 fund
			(a)EstablishmentThereis
			 established within the Treasury of the United States a non-interest bearing
			 account to be known as the San Jacinto Basin Restoration Fund,
			 consisting of the amounts authorized to be appropriated in section 5(a).
			(b)AdministrationThe
			 Restoration Fund shall be administered by the Secretary for the purposes set
			 forth in subsection (d).
			(c)AvailabilityThe
			 funds authorized to be appropriated pursuant to section 5(a) shall be available
			 for expenditure or withdrawal only after the requirements set forth in section
			 9(e) and subsection (d) of this section have been met.
			(d)Expenditures and
			 withdrawals
				(1)Expenditure
			 plan
					(A)In
			 generalEastern Municipal Water District, on behalf of the Water
			 Management Plan, shall submit to the Secretary for approval an expenditure plan
			 for use of the Restoration Fund.
					(B)RequirementsThe
			 expenditure plan shall require that any funds be expended or reimbursed in
			 accordance with the purposes described in section 5(a).
					(C)ApprovalThe
			 Secretary shall approve the expenditure plan if it is reasonable and not
			 inconsistent with this Act.
					(2)WithdrawalsOn
			 approval by the Secretary of the expenditure plan described in this section,
			 the Eastern Municipal Water District, on behalf of the Water Management Plan,
			 may withdraw monies from the Restoration Fund as provided in the plan.
				(3)EnforcementThe
			 Secretary may take judicial or administrative action to enforce the provisions
			 of any expenditure plan to ensure that monies withdrawn from the Restoration
			 Fund under the plan are used in accordance with this Act.
				(4)LiabilityIf
			 the Eastern Municipal Water District, on behalf of the Water Management Plan,
			 exercises the right to withdraw monies from the Restoration Fund, neither the
			 Secretary nor the Secretary of the Treasury shall retain any liability for the
			 expenditure or investment of the monies withdrawn.
				(5)Annual
			 reportEastern Municipal Water District shall submit to the Tribe
			 and the Secretary an annual report that describes all expenditures from the
			 Restoration Fund during the year covered by the report.
				7.Development
			 fund
			(a)EstablishmentThere
			 is established within the Treasury an interest bearing account to be known as
			 the Soboba Band of Luiseño Indians Water Development Fund, to be
			 managed and invested by the Secretary, consisting of the amounts authorized to
			 be appropriated in section 5(b).
			(b)ManagementThe
			 Secretary shall manage the Development Fund, make investments, and make monies
			 available for distribution consistent with the American Indian Trust Fund
			 Management Reform Act of 1994 (25 U.S.C. 4001 et seq.) (referred to in this
			 section as the Trust Fund Reform Act), this Act, and the
			 Settlement Agreement.
			(c)InvestmentThe
			 Secretary shall invest amounts in the Development Fund in accordance
			 with—
				(1)the Act of April
			 1, 1880 (21 Stat. 70, ch. 41, 25 U.S.C. 161);
				(2)the first section
			 of the Act of June 24, 1938 (52 Stat. 1037, ch. 648, 25 U.S.C. 162a);
			 and
				(3)subsection
			 (b).
				(d)AvailabilityThe
			 funds authorized to be appropriated pursuant to section 5(b) shall be available
			 for expenditure or withdrawal only after the requirements set forth in section
			 9(e) and subsection (e) have been met.
			(e)Expenditures and
			 withdrawals
				(1)Tribal
			 management plan
					(A)In
			 generalThe Tribe may withdraw all or part of the Development
			 Fund on approval by the Secretary of a tribal management plan as described in
			 the Trust Fund Reform Act.
					(B)RequirementsIn
			 addition to the requirements under the Trust Fund Reform Act, the tribal
			 management plan shall require that any funds be expended or reimbursed in
			 accordance with the purposes described in section 5(b).
					(2)EnforcementThe
			 Secretary may take judicial or administrative action to enforce the provisions
			 of any tribal management plan to ensure that monies withdrawn from the
			 Development Fund under the plan are used in accordance with this Act.
				(3)LiabilityIf
			 the Tribe exercises the right to withdraw monies from the Development Fund,
			 neither the Secretary nor the Secretary of the Treasury shall retain any
			 liability for the expenditure or investment of the monies withdrawn.
				(4)Annual
			 reportThe Tribe shall submit to the Secretary an annual report
			 that describes all expenditures from the Development Fund during the year
			 covered by the report.
				(5)No per capita
			 distributionsNo part of the Development Fund shall be
			 distributed on a per capita basis to members of the Tribe.
				8.Waivers and
			 releases
			(a)Tribe and united
			 states authorizationThe Tribe, on behalf of itself and its
			 members, and the Secretary, on behalf of the United States in its capacity as
			 trustee for the Tribe and its members, are authorized, as part of the
			 performance of their obligations under the Settlement Agreement, to execute a
			 waiver and release for claims under Federal, State, or other law against the
			 Metropolitan Water District of Southern California, the Eastern Municipal Water
			 District, and the Lake Hemet Municipal Water District, for any and all of the
			 following:
				(1)Past, present, and
			 future claims to surface and groundwater rights for the Reservation from time
			 immemorial through the effective date described in section 10 and anytime
			 thereafter.
				(2)Past, present, and
			 future claims for injury of any kind, whether to person, property, or other
			 right or interest, arising from, or in any way related to, interference with
			 surface and groundwater rights and resources of the Reservation, including, but
			 not limited to, all claims for injury to the Tribe’s use and enjoyment of the
			 Reservation, economic development, religion, language, social structure and
			 culture, and injury to the natural resources of the Reservation, from time
			 immemorial through the effective date described in section 10.
				(3)Past, present, and
			 future claims for injury of any kind, whether to person, property, or other
			 right or interest, arising from, or in any way related to, continuing
			 interference with surface and groundwater rights and resources of the
			 Reservation, including the full scope of claims defined in Section 5.1,
			 paragraph A(2) of the Settlement Agreement, to the extent that such continuing
			 interference began prior to the effective date described in section 10 of this
			 Act, from time immemorial through the effective date described in section 10 of
			 this Act and anytime thereafter.
				(4)Past, present, and
			 future claims for injury of any kind, whether to person, property, or other
			 right or interest, arising from, or in any way related to, seepage of water
			 into the San Jacinto Tunnel, including the full scope of claims defined in
			 Section 5.1, paragraph A(2) of the Settlement Agreement, from time immemorial
			 through the effective date described in section 10 of this Act and anytime
			 thereafter.
				(b)Tribal waivers
			 against the united statesThe Tribe is authorized, as part of the
			 performance of its obligations under the Settlement Agreement, to execute a
			 waiver and release for claims against the United States (acting in its capacity
			 as trustee for the Tribe or its members, or otherwise acting on behalf of the
			 Tribe or its members), including any agencies, officials, or employees thereof,
			 for any and all of the following:
				(1)Claims described
			 in subsection (a).
				(2)Past, present, and
			 future claims for failure to acquire or develop water rights and resources of
			 the Reservation from time immemorial through the effective date described in
			 section 10 of this Act and anytime thereafter.
				(3)Past, present, and
			 future claims for failure to protect water rights and resources of the
			 Reservation from time immemorial through the effective date described in
			 section 10 of this Act, and any past, present, and future claims for any
			 continuing failure to protect water rights and resources of the Reservation,
			 from time immemorial through the effective date described in section 10 of this
			 Act and, to the extent that such continuing failure to protect began before the
			 effective date described in section 10 of this Act, anytime thereafter.
				(4)Past, present, and
			 future claims arising from the failure of any non-federal Party to fulfill the
			 terms of the Settlement Agreement at anytime.
				(5)Past, present, and
			 future claims arising out of the negotiation of the Settlement Agreement or the
			 negotiation and enactment of this Act, or any specific terms or provisions
			 thereof, including, but not limited to, the Tribe's consent to limit the number
			 of participant parties to the Settlement Agreement.
				9.Miscellaneous
			 provisions
			(a)Waiver of
			 sovereign immunityIf any party to the Settlement Agreement
			 brings an action or other proceeding in any court of the United States relating
			 only and directly to the interpretation or enforcement of this Act or the
			 Settlement Agreement and names the United States or the Soboba Tribe as a
			 party—
				(1)the United States,
			 the Tribe, or both, may be joined in any such action; and
				(2)any claim by the
			 United States or the Tribe to sovereign immunity from the action is waived,
			 other than with respect to claims for monetary awards, for the limited and sole
			 purpose of such interpretation or enforcement.
				(b)Tribal use of
			 water
				(1)In
			 generalWith respect to water rights made available under the
			 Settlement Agreement—
					(A)the Tribe may use
			 water made available to it under the Settlement Agreement for any use it deems
			 advisable on the Reservation and on any other lands it owns or may acquire, in
			 fee or in trust, contiguous to the Reservation or within the area of the
			 groundwater basin described in Section 2.4 of the Settlement Agreement;
					(B)such water rights
			 shall be held in trust by the United States in perpetuity, and shall not be
			 subject to forfeiture or abandonment; and
					(C)State law shall not
			 apply to the Tribe's use of water made available to it under the Settlement
			 Agreement.
					(2)Limitation
					(A)In
			 generalExcept as provided in subparagraph (B), the Tribe shall
			 not sell or lease water made available to it under the Settlement
			 Agreement.
					(B)ExceptionThe
			 Tribe may enter into contracts and options to lease, contracts and options to
			 exchange, or contracts and options to forbear the use of water made available
			 to it under the Settlement Agreement or postpone undertaking new or expanded
			 water uses, provided that any such contract or option for a term greater than
			 five years shall require the approval of the Secretary. Any such water thereby
			 made available to others shall only be used by participants in, or other users
			 within the area of, the Water Management Plan described in Section 2.32 of the
			 Settlement Agreement. No contract shall be for a term exceeding 100 years, nor
			 shall any contract provide for permanent alienation of any portion of the water
			 rights made available under the Settlement Agreement.
					(c)Acceptance of
			 land into trustThe Secretary shall accept into trust for the
			 benefit of the Tribe the lands conveyed to the Tribe pursuant to Section 4.6 of
			 the Settlement Agreement.
			(d)Habitat
			 conservationThe United States, in its capacity as trustee for
			 the Tribe, and the Tribe in its own right shall make available, including, if
			 necessary, by conveyance of a permanent easement to the United States Fish and
			 Wildlife Service or other agency of the United States, up to 98 acres of
			 Reservation land for habitat conservation related to the portion of the basin
			 recharge project necessary to accommodate deliveries of the supplemental
			 imported water described in Section 4.4 of the Settlement Agreement.
			(e)Availability of
			 appropriationsThe funds authorized to be appropriated under
			 section 5 of this Act shall not be available for expenditure or withdrawal
			 until the requirements of section 10(a) of this Act have been met and the
			 waivers and releases set out in section 8 of this Act become effective.
			(f)Retention of
			 rightsIn the event the waivers and releases set out in section 8
			 of this Act do not become effective pursuant to section 10(a) of this Act, the
			 Soboba Tribe and the United States shall retain the right to assert all rights
			 and claims enumerated in section 8, and any claims or defenses of the parties
			 to the Settlement Agreement shall also be retained. The parties expressly
			 reserve all rights not specifically granted, recognized, waived, or released by
			 the Settlement Agreement or this Act.
			(g)PrecedentNothing
			 in this Act shall be construed or interpreted as a precedent for the
			 quantification or litigation of Federal reserved water rights or the
			 interpretation or administration of future water settlement Acts.
			(h)Other indian
			 tribesNothing in the Settlement Agreement or this Act shall be
			 construed in any way to quantify or otherwise adversely affect the water
			 rights, claims, or entitlements to water of any Indian tribe, band, or
			 community, other than the Tribe.
			(i)Environmental
			 complianceSigning by the Secretary of the Settlement Agreement
			 does not constitute major Federal action under the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.). The Secretary shall comply with
			 all aspects of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.), and other applicable environmental laws, in implementing the terms of
			 the Settlement Agreement and this Act.
			10.Effective
			 date
			(a)In
			 generalThe waiver and release authorizations contained in
			 subsections (b) and (c) of section 8 shall become effective on the date that
			 the Secretary causes to be published in the Federal Register a statement of
			 findings that—
				(1)to the extent that
			 the Settlement Agreement conflicts with this Act, the Settlement Agreement has
			 been revised to conform with the Act;
				(2)the Settlement
			 Agreement, revised as necessary, and the waivers and releases described in
			 Article 5 of the Settlement Agreement and section 8 of this Act have been
			 executed by the parties and the Secretary;
				(3)warranty deeds for
			 the property to be conveyed to the Tribe described in section 4.6 of the
			 Settlement Agreement have been placed in escrow;
				(4)the Tribe and the
			 Secretary have approved the Water Management Plan;
				(5)the
			 judgment and decree attached to the Settlement Agreement as Exhibit H has been
			 approved by the United States District Court, Eastern Division of the Central
			 District of California, and that judgment and decree have become final and
			 nonappealable; and
				(6)the payment of the
			 funds authorized by section 5 of this Act have been appropriated and deposited
			 into the Restoration Fund and the Development Fund.
				(b)Deadline for
			 effective dateIf the conditions precedent required under
			 paragraph (a) have not been fulfilled by December 31, 2008, the Settlement
			 Agreement and this Act shall not thereafter be effective and shall be null and
			 void, any funds and the interest accrued thereon appropriated pursuant to
			 section 5 shall revert to the general fund of the United States Treasury on
			 October 1, 2009.
			
